EXHIBIT 10.40

December 4, 2012

PERSONAL AND CONFIDENTIAL

R.J. Heckman, Ph.D.

18731 Melrose Chase

Eden Prairie, MN 55347-3483

Dear R.J.:

We are delighted to extend to you this offer of employment. The purpose of this
offer letter (referred to herein as this “Offer Letter”) is to confirm the terms
of your employment, including your responsibilities, reporting relationships,
compensation, employee benefits, and professional requirements.

This Offer Letter is being entered into in connection with that certain
Agreement and Plan of Merger dated December 5, 2012 (the “Merger Agreement”)
between Personnel Decisions International Corporation, a Delaware corporation
(the “Company”), the stockholders of the Company (the “Stockholders”), PDI
Stockholder Representative LLC, a Delaware limited liability company, Korn/Ferry
International, a Delaware corporation (“Korn/Ferry”), and Unity Sub, Inc., a
Delaware corporation and wholly-owned subsidiary of Korn/Ferry (“Merger Sub”).
Pursuant to the Merger Agreement, Merger Sub shall be merged with and into the
Company (the “Merger”), and the Company, together with all of its business and
the goodwill of its business, will be the surviving entity in such Merger and a
wholly-owned subsidiary of Korn/Ferry.

Effectiveness of Offer and Commencement Date

Written acceptance of this offer of employment must be received on or before
December 31, 2012, or this offer of employment becomes automatically withdrawn
and of no further force or effect. This offer of employment is contingent upon
the receipt by the Company of results of certain employee information
verifications, which may include education, employment, criminal background,
and/or credit checks, satisfactory to the Company in its sole and absolute
discretion.

In addition, this offer of employment is subject to and conditioned upon the
consummation of the Merger (the “Transaction”). The extension of this offer of
employment does not create any promise or assurance, express or implied, that
the Transaction will take place, and neither the Company nor Korn/Ferry shall
have any liability or responsibility to you, directly or indirectly, if for any
reason the Transaction does not occur. If for any reason the Transaction is not
consummated on or before December 31, 2012, then this offer of employment
becomes automatically withdrawn and be of no further force or effect.

This offer letter shall become effective automatically upon consummation of the
Transaction (the “Closing”) and the commencement date of your employment with
the Company shall be the first day following the date on which the Closing
occurs (“Commencement Date”).

Upon your written acceptance of this offer letter as evidenced by your signature
below, and upon the occurrence of the Commencement Date, this offer letter and
those documents



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 2

 

expressly referred to herein shall embody the complete agreement and
understanding between you and the Company regarding the terms and conditions of
your employment. Upon the Closing, all prior offer letters or employment
agreements between you and the Company, whether written or oral, are
automatically terminated and of no further force or effect, without any
liability to the Company or Korn/Ferry, and any and all rights and remedies,
either at law or in equity, or under the express terms of such prior offer
letters or employment agreements, which you may have had thereunder arising
prior to or in connection with such termination are automatically discharged and
waived in their entirety.

Position and Title; Location; Duties and Responsibilities; Reporting
Relationships

Upon the Commencement Date, you will be the Chief Executive Officer of the
Company. You will be located in the principal office of the Company in
Minneapolis, Minnesota, and you will report to the Board of Directors of the
Company. You will also be an Executive Vice President of Korn/Ferry; provided,
however, that your benefits will be those provided by the Company not Korn/Ferry
and your employer of record will be the Company.

Your primary duties and responsibilities will consist of such reasonable and
customary duties and responsibilities of a chief executive officer of a company
similar to the Company, after giving effect to the consummation of the Merger.
Without limiting the generality of the foregoing, your duties and
responsibilities shall include (a) increasing the scale and growing the
leadership business of Korn/Ferry to be the most globally relevant leadership
business in the world; (b) accelerating the growth of the Company generally;
(c) leading and implementing the effort to extract the agreed upon Net Cost
Synergies as set forth in the Merger Agreement while the business of the Company
is operated separately; (d) develop and design the integration process and
methodology for the combination and integration of the Company and the
Leadership & Talent Consulting division of Korn/Ferry and work the integration
committee to effect such combination, with the goal of creating a $500M
leadership business; and (e) take a leadership role in designing, developing and
implementing the strategic agenda of the leadership business of Korn/Ferry.

In addition to the foregoing, you shall have such other duties and
responsibilities as may be assigned to you from time to time by the Board of
Directors of the Company, so long as they are commensurate in title, scope and
authority as your primary duties and responsibilities as the Chief Executive
Officer of the Company.

Compensation

Monthly Base Salary

You shall receive a monthly base salary of $33,333.33 payable in semi-monthly
increments on the Company’s regular payroll dates.

Annual Incentive Awards



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 3

 

You will be eligible to receive a discretionary annual incentive award in an
amount up to $800,000, consisting of cash and long-term incentive awards, with a
combined target for annual cash bonuses and long-term incentive awards of
$400,000. This target does not constitute either a minimum or maximum. Long-term
incentive awards may be cash or non-cash long-term incentive awards.

The amount of any annual incentive award will be determined by the Board of
Directors of the Company and may be subject to the approval of the Compensation
Committee of Korn/Ferry. The amount of any annual incentive award is dependent
upon Korn/Ferry’s overall performance, the performance of the Leadership &
Talent Consulting segment of Korn/Ferry, the performance of the Company, your
individual performance, and a favorable assessment being made as to your overall
contribution to the Company.

All annual incentive award payments made to you will be subject to required tax
withholdings and deductions.

Annual incentive awards are awarded and paid within a reasonable time following
the close of the Company’s fiscal year. Even if you would otherwise be entitled
to an annual incentive award, you shall not be deemed to have earned any such
award unless you meet or exceed the other performance thresholds established for
similarly situated employees relating to bonus compensation (e.g. a Good or
Exceptional rating on the Values scale of the Nine-Box appraisal system or
similar appraisal system) with respect to the applicable fiscal year and you
remain an active and full-time employee in good standing through the end of the
applicable fiscal year and through the date on which such annual incentive award
is scheduled to be paid to you. If your employment schedule or responsibilities
diminish during a given fiscal year, your award may be adjusted accordingly.

The long-term non-cash incentive award portion of any annual incentive award
will be granted pursuant to Korn/Ferry’s Seconded Amended and Restated 2008
Stock Incentive Plan, as amended from time to time (the “PAP”) in the form of a
grant of options to purchase shares of Korn/Ferry common stock (“Bonus Stock
Options”), or shares of Korn/Ferry restricted common stock (“Bonus Restricted
Shares”), or in the form of ECAP contributions or other non-cash benefits
provided for in the PAP. The value of the Bonus Stock Options and/or Bonus
Restricted Shares to be granted or issued will be based upon a Black-Scholes
valuation consistent with Korn/Ferry’s valuation methodology generally.

Since your Commencement Date will be a date other than the first day of the
Company’s and Korn/Ferry’s fiscal year, your first annual incentive award will
be pro-rated based upon the number of calendar months between the Commencement
Date and April 30, 2013. For example, if the Commencement Date is January 1,
2013, you shall receive one-third of any annual incentive award that would
otherwise be granted to you with respect to the fiscal year ending on April 30,
2013. Thereafter, your annual incentive awards will be in respect of the fiscal
years beginning on May 1st and ending on April 30th.



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 4

 

Notwithstanding the above, the Company has agreed to pay you a minimum
guaranteed incentive award in the aggregate amount of $266,666.67 in cash
(“Minimum Guaranteed Award”). This Minimum Guaranteed Award shall be for the
period beginning on the Commencement Date and ending on April 30, 2014. The
portion of the Minimum Guaranteed Award payable in respect of the period from
the Commencement Date through April 30, 2013 is $66,666.67. The portion of the
Minimum Guaranteed Award payable with respect to the fiscal year May 1, 2013
through April 30, 2014 is $200,000. The portion of the Minimum Guaranteed Award
payable with respect to the period from the Commencement Date through April 30,
2013 shall constitute a credit against and otherwise reduce the amount of any
annual incentive award otherwise granted to you with respect to such period. The
portion of the Minimum Guaranteed Award payable with respect to the period
May 1, 2013 through April 30, 2104 shall constitute a credit against and
otherwise reduce the amount of the annual incentive award otherwise payable to
you with respect to such period. The Minimum Guaranteed Award shall be payable
in equal installments over the relative periods on the Company’s regular payroll
dates.

Sign-On Restricted Common Stock.

You shall be issued an aggregate of Four Hundred Thousand Dollars ($400,000.00)
worth of shares of the restricted common stock of Korn/Ferry (“Restricted
Shares”), with the number of Restricted Shares to be based upon the closing
price of Korn/Ferry’s common stock on the New York Stock Exchange on the
Commencement Date. The Restricted Shares will be “restricted shares” awarded
pursuant to the PAP, and subject to the terms and conditions set forth therein.
The Restricted Shares will vest in four equal installments on the 1st, 2nd, 3rd
and 4th anniversaries of the date of grant. No pro rata portions of such award
may be earned. The Restricted Shares will have such other terms and conditions
as may be specified in the Notice of Restricted Stock Award.

Benefits

You shall be eligible for all benefits and employee benefit programs offered
from time to time by the Company to its senior executives generally.

“At-Will” Nature of Employment; Termination

You understand that your employment with the Company is an employment “at will”
and this arrangement may be altered only in writing upon the written approval of
the Board of Directors of the Company. The “at will” nature of your employment
means that either you or the Company may terminate your employment at any time,
with or without cause or reason or notice.

In addition, your employment with the Company may also be terminated as follows:

Termination by Reason of Death. Your employment shall automatically terminate on
the date of your death.



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 5

 

Termination by Reason of Disability. To the extent permitted by applicable law,
the Company shall have the right to terminate your employment hereunder in the
event of your “Disability.” The term “Disability” means any medically
determinable physical or mental condition or impairment which renders or has
rendered you substantially unable to perform your duties and responsibilities
under this Offer Letter for one hundred and twenty (120) days or more during any
given 12-month period during the Term. The effective date of your termination of
employment pursuant to this Paragraph shall be such date after the one hundred
and twentieth (120th) day specified above that the Company specifies in a
written notice delivered to you. Such “Disability” shall be determined by a
medical doctor mutually agreed upon by you and the Company and if we cannot
mutually agree upon a medical doctor within ten (10) days after the Company has
given written notice to you nominating its medical doctor, then the medical
doctors selected by you and the Company shall select a third medical doctor who
will make such determination.

Termination by Company for Cause. The Company may terminate you immediately for
“Cause” (as this term is defined below). The term “Cause” shall mean any one or
more of the following events, conditions or circumstances: (i) your conviction
of any felony or misdemeanor involving moral turpitude; or (ii) any plea of nolo
contendre entered by you or on your behalf to any felony or misdemeanor
involving moral turpitude; or (iii) any conduct on your part which constitutes
fraud, willful misconduct or gross negligence, or any misappropriation of
Company funds or embezzlement, or any breach of fiduciary duty by you towards
the Company or Korn/Ferry; or (iv) any breach by you of any material provision
of this Offer Letter or the “Agreement to Protect Confidential Information”
referred to below, which, if capable of being cured, is not cured within ten
(10) days after receipt of written notice of such breach from the Company that
sets forth in reasonable detail the nature of such breach; or (v) any material
breach or material violation by you of any Company or Korn/Ferry written policy
regarding ethics, code of business conduct, sexual harassment, workplace safety,
or workplace discrimination, which, if capable of being cured, is not cured
within ten (10) days after receipt of written notice of such breach or violation
from the Company that sets forth in reasonable detail the nature of such breach
or violation; or (vi) any misrepresentation by you of any material fact in your
resume, or in the Employment Education and History Form, or in any other new
hire paperwork or other employment-related questionnaires, or any omission to
state a material fact in such resume, Employment Education and History Form, new
hire paperwork or questionnaires; or (vii) any willful or knowing failure or
willful or knowing refusal to perform your duties under this Offer Letter if
such failure or refusal is not cured within ten (10) days after receipt of
written notice of such failure or refusal from the Company that sets forth in
reasonable detail the nature of such failure or refusal; or (viii) any habitual
failure to perform your duties under this Offer Letter if such failure is not
cured within ten (10) days after receipt of written notice of such failure from
the Company that sets forth in reasonable detail the nature of such failure.

Entitlements Upon Termination.

In General. Except as otherwise expressly provided in this Offer Letter, all
compensation otherwise payable to you under this Offer Letter shall cease to
accrue upon



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 6

 

termination of your employment for any reason, including, without limitation, by
reason of your voluntary resignation and your entitlements under applicable
plans and programs of the Company following termination of your employment will
be determined under the terms of those plans and programs. As of the date of
termination of your employment, the Company shall pay to you all “Accrued
Compensation” (as this term is defined below), and you shall be reimbursed for
any legitimate business expenses incurred prior to the date of termination of
your employment and not previously reimbursed. For purposes of this Agreement,
the term “Accrued Compensation” means, as of any date, the amount of any unpaid
base salary earned by you through the date of termination of your employment and
the amount of any unpaid annual incentive award earned by you through the
termination date and through the date of payment or grant, plus any additional
amounts and/or benefits payable to you under and in accordance with the
provisions of any employee plan, program or arrangement under which you are
covered immediately prior to the termination of your employment. In addition,
except as otherwise provided in this Offer Letter and the terms and conditions
of any restricted stock purchase agreement or stock option agreement, upon
termination of your employment by either the Company or you for any reason:
(a) any unvested restricted shares of Korn/Ferry’s common stock, including the
Restricted Shares, will be forfeited; (b) any unvested options to purchase
Korn/Ferry common stock held by you as of the date of termination will be
forfeited; (c) vested options held by you as of the date of termination may be
exercised within 30 days after the termination date; (d) you will not be
entitled to any severance; and (e) all of your unvested interests in the ECAP
will terminate and become forfeited.

Severance Upon Termination by Company Without Cause. If your employment with the
Company is terminated by the Company Without Cause prior to the third
(3rd) anniversary of the Commencement Date, then, in addition to the amounts
provided for above, the Company shall pay you, as severance, an amount equal to
your monthly base salary for the period beginning on the date of termination of
employment and ending on the third (3rd) anniversary of the Commencement Date
(“Severance Period”), so long as you otherwise remain in compliance with your
obligations under this Offer Letter during the Severance Period. Such severance
shall be payable in accordance with the Company’s regular payroll practices, and
shall be subject to reduction for any compensation received by you from any
other employment you engage in after the date of such termination.

Severance Agreement. Any entitlement to severance under this Offer Letter by
reason of the termination of your employment by the Company without Cause prior
to the third (3rd) anniversary of the Commencement Date as provided above shall
be subject to and conditioned upon the execution and delivery by the Company and
you of a severance agreement (“Severance Agreement”), containing a general
release by you of all known and unknown claims against the Company and
Korn/Ferry, and their officers, directors, employees, stockholders, agents and
representatives, in form and substance mutually satisfactory to you and the
Company. The Company will cause a draft of the Severance Agreement to be
delivered to you following the date of termination of your employment by the
Company without Cause. If for any reason no such Severance Agreement is executed
and delivered by the Company and you within thirty (30) days after the date of
termination of your employment by the Company without Cause, then you



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 7

 

shall not be entitled to any severance provided for in this Offer Letter or
otherwise.

Non-Compete Payment Upon Termination of Employment by Employee. If you terminate
your employment with the Company or otherwise voluntarily resign at any time
prior to the third (3rd) anniversary of the Commencement Date, then within
(30) days after the date of such termination, the Company shall have the right
to elect, in its sole discretion, by delivery of written notice to you, that the
provisions set forth in the section of this Offer Letter entitled “Restricted
Covenants” shall not apply after the date of such termination (“Termination of
Non-Compete Notice”). If for any reason the Company does not send you the
Termination of Non-Compete Notice within such thirty day period, then all of the
provisions set forth in the section of this Offer Letter entitled “Restrictive
Covenants” shall continue to apply in accordance with their terms after the date
of such termination. Whether or not the Company delivers a Termination of
Non-Compete Notice to you, the Company shall pay you an amount equal to your
monthly base salary for the period beginning on the date of such termination
through the third (3rd) anniversary of the Commencement Date (“Non-Compete
Payment”), in accordance with the Company’s regular payroll practices, subject
to required withholding and subject to reduction for any compensation received
by you from any other employment you engage in after the date of such
termination.

Professional Requirements

As part of your employment by the Company, we also ask that you provide a
detailed description of your job history and educational background. An
Employment Education and History Form for this purpose is enclosed. The
information you provide concerning past employment and educational history may
be verified by the firm. Your employment is contingent on the accuracy of the
information you provide.

Pursuant to the Immigration and Nationality Act, our firm is required to verify
the identity and employment eligibility of all new hires. In order to comply
with this legal obligation, we must complete an Employment Eligibility
Verification Form I-9 within three days of hire. We have enclosed a Form I-9 for
your review. Please note that you will need to provide either (i) one document
from “List A” or (ii) one document from “List B” and one document from “List C”
of the form (see page two of the enclosed Form I-9). If you anticipate having
difficulty completing the Form I-9 or producing the required documents, please
contact me.

Further, all employees of Korn/Ferry and its subsidiaries, such as the Company,
are required to review and acknowledge the firm’s Code of Business Conduct, Code
of Business Conduct and Ethics, Non-Harassment and Non-Discrimination Policy,
Policy Statement Prohibiting Payments to Foreign Government Agencies and
Officials, Political Parties, Leaders and Candidates, and False Entries in Books
and Records, and the Agreement To Protect Confidential Information which govern
all aspects of our professional practice. Copies of such Codes and Policies, and
an execution version of the Agreement To Protect Confidential Information, are
enclosed. Your employment is contingent on your abiding by the provisions of
these documents. Please review the Codes and Policies carefully and return the
signed



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 8

 

acknowledgment forms with your acceptance of this offer. Please review the
Agreement To Protect Confidential Information carefully and return a fully
executed original of such Agreement with your acceptance of this offer. Please
keep the Codes and Policies, as well as a copy of the Agreement To Protect
Confidential Information, for your personal files.

Should you accept this Offer Letter, for so long as you are employed by the
Company, you agree to (a) devote your full business time to the business and the
affairs of the Company, (b) perform your duties diligently, to the best of your
ability and at a level of competency and effectiveness consistent with the
position occupied, and to do nothing which would be detrimental to the best
interests of the Company or any Affiliate of the Company, (c) use your best
efforts, skill, and ability to promote the interests of the Company and all
Affiliates of the Company, and (d) adhere to the policies and procedures of
Korn/Ferry which are applicable to the Company of which you are informed, from
time to time, in writing (including, without limitation, by email).

Restrictive Covenants.

a. Preamble. You acknowledge that this Offer Letter, including, without
limitation, the provisions of this section entitled “Restrictive Covenants” are
a material inducement to Korn/Ferry entering into the Merger Agreement and
consummating the acquisition of the Company and its business pursuant to such
Merger Agreement and Korn/Ferry would not have entered into the Merger Agreement
or consummated the Merger without your execution and delivery of this Offer
Letter and the inclusions of the provisions of this section entitled
“Restrictive Covenants”. Further, you acknowledge and agree that the provisions
set forth in this section entitled “Restrictive Covenants” are reasonable in
terms of their substantive scope, geographic and temporal restrictions, and such
Restrictive Covenants are necessary in order for the Company and Korn/Ferry to
protect the business of the Company and the goodwill of the business of the
Company being acquired by Korn/Ferry in connection with the Merger.

b. Certain Definitions

i. “Affiliate” of, or person affiliated with, a specified person, is a person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified. The term
control (including the terms controlling, controlled by and under common control
with) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.

ii. The term “Client” means only those clients or former clients of the Company
and/or Korn/Ferry (including the Leadership & Talent Consulting division of
Korn/Ferry) with respect to which or whom you, at any time during the three
years preceding the date of termination or expiration of your employment with
the Company, either alone or in conjunction with others: (a) had contact with or
(b) engaged in activities



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 9

 

or rendered services to on behalf of the Company and/or Korn/Ferry (including
the Leadership & Talent Consulting division of Korn/Ferry).

iii. “Competitive Services” means human capital resources consulting services
relating to talent management and development, including, without limitation
(a) executive coaching, teambuilding and leadership development services,
(b) the identification, recruitment and/or assessment of board, executive,
management, technical and/or professional personnel, (c) management assessment
services, (c) the management and/or supervision of all of the foregoing
activities for or on behalf of others.

iv. “Competitor” means any person, firm or entity, or any division, department
or business unit of any person, firm or entity, rendering or providing in whole
or in part any of the Competitive Services, either for its own account or the
account of others. The term “Competitor” includes any Affiliates of a
Competitor.

v. The term “Employee” means any other employee, consultant, or provider of
services to the Company and/or any Affiliate of the Company, whether an employee
or independent contractor, who either (a) was an employee, consultant or
provider as of the date on which your full-time employment with the Company ends
or (b) was an employee, consultant or provider at any time during the one
(1) year period preceding the date on which your full-time employment with the
Company ends.

vi. “Non-Compete Restricted Period” means the period beginning on the
Commencement Date and ending on the third (3rd) anniversary of the Commencement
Date.

vii. “Non-Solicitation Restricted Period” means the period beginning on the
Commencement Date and ending on the third (3rd) anniversary of the Commencement
Date.

viii. “Territory” means only the geographic areas in which the Company conducts
its business.

c. Non-Compete

During the Non-Compete Restricted Period, whether or not you are employed by the
Company, you will not and will cause each of your Affiliates not to, directly or
indirectly, either alone or with others (whether as an owner, director, officer,
employee, proprietor, investor, lender, guarantor, consultant, independent
contractor, partner, agent or otherwise), do or engage in or support any of the
following business or activity:

i. own or control a Competitor who offers or renders Competitive Services within
the Territory;



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 10

 

ii. become a Competitor, or become an employee, independent contractor, manager,
or agent of any person, firm or entity who is a Competitor where all or a part
of your duties or responsibilities will involve the rendition, management or
supervision of Competitive Services within the Territory;

iii. engage in or render any services which are Competitive Services within the
Territory; or

iv. solicit the trade or patronage of any Client with respect to the rendition
of Competitive Services, or provide or render Competitive Services to any
Client, or otherwise accept any assignment or engagement from any Client which
involves Competitive Services, and you shall not recommend, encourage, or induce
any Client to cease its relationship with the Company or Korn/Ferry or stop
using the services of the Company or Korn/Ferry.

d. Non-Solicitation

During the Non-Solicitation Restricted Period, you will not, directly or
indirectly, either alone or with others (whether as an owner, director, officer,
employee, proprietor, investor, lender, guarantor, consultant, independent
contractor, partner, agent or otherwise), on behalf of a Competitor or otherwise
recruit, solicit or hire any Employee, or induce or encourage any Employee to
leave the employ or terminate or limit their business relationship with the
Company or any Affiliate of the Company, or induce or encourage any Employee to
provide Competitive Services for or on behalf of any Competitor.

e. Injunctive Relief. You acknowledge that the restrictions in this paragraph
entitled “Restrictive Covenants” are reasonable and necessary in order to
protect and maintain the proprietary and other legitimate business interests and
good will of the Company, Korn/Ferry and their Affiliates, including, without
limitation, the goodwill of the business of the Company which Korn/Ferry is
acquiring in connection with the consummation of the Merger. You further agree
that the actual or threatened breach by you of such covenants would cause
immediate, substantial, and irreparable harm to the Company, Korn/Ferry and
their Affiliates, for which the full extent of resulting injury would be
impossible to calculate, and the Company and Korn/Ferry therefore will not have
an adequate remedy at law. Accordingly, you agree that temporary and permanent
injunctive relief would be appropriate remedies against such breach, without
bond or security, which is hereby waived by you; provided that nothing herein
shall be construed as limiting any other legal or equitable remedies the Company
and/or Korn/Ferry might have.

f. Severability—Blue—Penciling. If one or more provisions of this section
entitled “Restrictive Covenants” are held to be illegal, overly broad, or
otherwise unenforceable, it is the intention and desire of both parties to this
Offer Letter that such illegal, overly broad, or otherwise unenforceable
portion(s) shall be amended (by blue-penciling or otherwise) as necessary to be
enforced to the greatest extent possible or, if blue-penciling or similar
procedures are not available, limited or excluded from this Offer Letter to the
minimum extent required so



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 11

 

that the provisions of this section entitled “Restrictive Covenants” shall
otherwise remain in full force and effect and enforceable in accordance with its
terms.

Application of Section 409A

This Offer Letter is intended to comply with Section 409A of the Internal
Revenue Code, as amended (“Section 409A”), to the extent 409A is applicable, and
installment payments are intended to be treated as separate payments for
Section 409A purposes. In addition, notwithstanding any inconsistent provision
of this Offer Letter, to the extent the Company determines in good faith that
(a) one or more of the payments or benefits received or to be received by you
pursuant to this Offer Letter in connection with your termination of employment
would constitute deferred compensation subject to the rules of Section 409A, and
(b) that you are a “specified employee” under Section 409A, then only to the
extent required to avoid the your incurrence of any additional tax or interest
under Section 409A, such payment or benefit will be delayed until the date which
is six (6) months after your “separation from service” within the meaning of
Section 409A. The Company and you agree to negotiate in good faith to reform any
provisions of this Offer Letter to maintain to the maximum extent practicable
the original intent of the applicable provisions without violating the
provisions of Section 409A, if the Company deems such reformation necessary or
advisable pursuant to guidance under Section 409A to avoid the incurrence of any
such interest and penalties. Such reformation shall not result in a reduction of
the aggregate amount of payments or benefits under this Offer Letter, nor the
obligation of the Company to pay interest on any payments delayed for the
purposes of avoiding a violation of Section 409A.

Entire Agreement

This Offer Letter contains the entire agreement of the parties relating to its
subject matter, and supersedes all prior or contemporaneous agreements,
representations or understandings, whether written or oral, with respect to the
subject matter hereof. This Offer Letter may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by you,
in your capacity as the employee, and by another person duly authorized by the
Board of Directors of the Company to execute any such modification, change or
waiver on behalf of the Company.

Authorization to Enter into Agreement and Related Matters

You represent and warrant that you are currently legally available to work for
the Company, that you have the full legal right and authority to negotiate and
accept this Offer Letter and to render the services as required under this Offer
Letter, and that by negotiating, accepting and signing this Offer Letter and
rendering such services, you have not breached or violated and are not breaching
or otherwise violating any contract or legal obligation that you may owe to any
third party. You further represent and warrant that you have not and will not
breach or violate any contract or legal obligation owed to any third party,
e.g., a fiduciary obligation owed to your current employer. You understand that
if for any reason any of the foregoing representations or warranties are untrue
or inaccurate, or become untrue or inaccurate after your acceptance of this



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 12

 

Offer Letter, in any respect, then the Company will have the right to terminate
your employment for “Cause”, in which event the Company will have no further
obligations under this Offer Letter and will have such other rights as may be
available under applicable law.

You represent and warrant to the Company that: (i) you have full legal capacity
or the requisite authority and power to execute and deliver this Offer Letter;
(ii) this Offer Letter is a valid and binding obligation of you enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws relating to or affecting enforcement of creditors’ rights
generally; (iii) you have executed this Offer Letter voluntarily and without any
duress or undue influence; (iv) you have read this Offer Letter, understand the
terms and consequences of it and have had adequate time to think about this
Offer Letter and discuss it with your own legal counsel; and (v) you are fully
aware of the legal and binding effect of this Agreement.

Governing Law

This Offer Letter shall be governed by and construed in accordance with the laws
of the State of Minnesota, without regard to its conflict of laws.

Waiver of Jury Trial

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS OFFER LETTER OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY
PARTY HERETO.

Acceptance of Employment

In order to accept this offer of employment, please sign this Offer Letter in
the spaces provided below and return it to me, together with the following
documents, completed and signed as indicated:

 

  •  

Employment and Education History Form

 

  •  

Code of Business Conduct: Acknowledgment Form

 

  •  

Code of Business Conduct and Ethics: Acknowledgment Form

 

  •  

Non-Harassment/Non-Discrimination Policy: Acknowledgment Form

 

  •  

Policy Statement Prohibiting Payments to Foreign Government Agencies and
Officials, Political Parties, Leaders and Candidates, and False Entries in Books
and Records: Acknowledgment Form

 

  •  

Insider Trading Policy: Acknowledgment Form



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 13

 

  •  

Agreement To Protect Confidential Information (copy attached to this Offer
Letter)

 

  •  

Personnel Information Form: (Section A)

 

  •  

Form I-9

 

  •  

W-4 Form

 

  •  

Employee Authorization for Automatic Deposits Form

 

  •  

Business Travel and Expense Reporting: Acknowledgment Form

 

  •  

Notice of Restricted Stock Award (copy attached to this Offer Letter)

[Next Page Is Signature Page]



--------------------------------------------------------------------------------

R. J. Heckman, Ph.D.

December 4, 2012

Page 14

 

[Signature Page]

I look forward to your joining us and to your success with the Company. If you
have any questions, please don’t hesitate to call me.

 

Sincerely, PERSONNEL DECISIONS INTERNATIONAL CORPORATION

/s/ Lowell W Hellervik

Name: Lowell W Hellervik

Title: Chairman

 

ACCEPTED AND AGREED TO:

   

/s/ R.J. Heckman            

   

12/5/12

R.J. Heckman, Ph.D.

    Date